Title: General Orders, 4 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Kendekamack Monday September 4th 1780
                            Parole Lexington
                            Countersigns N: P.
                            Watchword Bayonet
                        
                        For the Day Tomorrow
                        Brigadier General Clinton
                        Colonel Marshall
                        Lieutenant Colonel Newall
                        Brigade Major Van Laer
                        The Guards to Parade at a quarter past six this Evening in front of the York brigade where the Grand Parade
                            is assigned at present.

                    